Schaeffer, P. J.,
The relator here is the mother who seeks to obtain from her husband the custody of their sixteen months’ old child. The relator and respondent are separated but not divorced. In these cases the welfare of the child is to be given greater consideration than the naked right of either parent to have it: Com. ex rel. Bloomfield v. Faxstein, 84 Pa. Superior Ct. 243. And the usual practice in this State is, where no reason appears to the contrary, to commit a child of tender years to its mother, who, in the common experience of mankind, is better fitted to have the charge of it: Com. ex rel. Keller v. Keller, 90 Pa. Superior Ct. 357. But the case before us is one of the exceptions. These parents have separated through no fault of the respondent, and this court, through Judge Stevens, refused to award the relator an order of support for herself. Upon being refused an order of support for herself, she admits that she stated that she would make the respondent take the child and that she thereupon voluntarily gave the child and its clothing to its father. The relator has no home for herself or the child except with her sister, whose reputation is good. On the other hand, the father resides with the child in the home of his own parents, who are people of respectability and some means, and where the child will be well and carefully reared. It seems to us that, under the circumstances, the probabilities are that the child’s best interests and paramount welfare will be promoted with the respondent rather than with the relator.
And now, to wit, Feb. 25, 1928, the writ is dismissed, at the cost of the relator.
From Charles K. Derr, Reading, Pa.